Rao, Chief Judge:
The appeal for reappraisement listed herein was submitted for decision upon the following stipulation of counsel:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court.
1. That the merchandise covered by the above listed appeal for reappraisement consists of cotton jackets exported from Hong Kong-on or about January 3, 1966 and entered for consumption into the United States in February of 1966.
2. That the merchandise the subject of this stipulation is not included in the list of articles designated by the Secretary of the Treasury hi T.D. 54521, pursuant to Section 6 (a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress and that said merchandise is subject to appraisement under Section 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
3. That at the date of exportation of the merchandise herein to the United States the market value or the price at which such or similar merchandise was freely sold or in the absence of sales freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and covers of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was $23.60 per dozen C.I.F. New York.
. 4. That the appeal for reappraisement may be submitted for decision on the foregoing stipulation.
On the agreed facts, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is $23.60 per dozen c.i.f. New York.
Judgment will be entered accordingly.